Opinion issued December 20, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00513-CV
                           ———————————
                          MAULIK MODI, Appellant
                                        V.
                             NITI ATRE, Appellee


                   On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Case No. 2009-44214


                         MEMORANDUM OPINION

      Appellant, Maulik Modi, appeals from an order in a suit to modify the parent-

child relationship. Appellant’s brief was originally due on September 8, 2016. Two

extensions were granted. On October 25, 2016, we granted appellant’s counsel’s

motion to withdraw and directed counsel to notify appellant in writing of any
deadlines not previously disclosed and to file a copy of this notice within ten days.

On October 25, 2016, counsel filed a copy of a letter sent to appellant advising him

that the brief was due on November 7, 2016. No brief was filed.

      On November 9, 2016, appellee filed a motion to dismiss for want of

prosecution because appellant had not filed a brief. The certificate of service

indicates this motion was delivered to appellant by certified mail, return receipt

requested. After being notified that this appeal was subject to dismissal, appellant

did not adequately respond to the motion and has not filed a brief or sought an

extension. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal).

      Accordingly, we grant appellee’s motion and dismiss the appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b). We dismiss any pending motions

as moot.

                                  PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.




                                          2